DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
US National Stage of PCT
Acknowledgment is made that this application is the US national phase of international application PCT/KR2018/006379 filed 06/05/2018 which designated the U.S. and claims the benefit of KR10-2018-0044765 filed 04/18/2018 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/16/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner. However, for non-English portions consideration thereof is limited to consideration insofar as it is understood on its face, in the same manner that non-English language information in Office search files is considered by examiners in conducting searches. If a written English language translation of a non-English language document, or portion thereof, is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56(c), a copy of the translation is respectfully requested for full consideration thereof. 
Drawings
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Element(s) “30” (figs. 1 and fig. 2; for fig. 2, a single instance is sufficient) and “1” (fig. 5) need appropriate legends in the form of descriptive text labels in addition to any reference characters already present. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The descriptive text labels should contain as few words as possible. See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), and MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”). Appropriate Correction is required. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the term(s) “Teflon”, which is/are a trade name or a mark used in commerce, has been noted in this application. It/They should be capitalized and include “™” wherever it/they appear(s) and be accompanied by the generic terminology (first instance of generic terminology is suggested to be explicit as polytetrafluoroethylene; further instances may be conveniently shortened to “PTFE”).
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim(s) 6 and 12 is/are objected to because of the following informalities:  
As to claim 6 and claim 12,
 “Ardoino Coding” appears to be a misspelling of “Arduino Coding”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 6, 10, and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3 and claim 10,
 “Teflon” is a trade name/mark for polytetrafluoroethylene. Since the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name. See MPEP 2173.05.  The Examiner suggests substituting polytetrafluoroethylene for Teflon in the claims. A similar suggestion is made for the written specification.
Regarding claim 6 and claim 12, 
 similar to the analysis of claim 3 and claim 10 above, “Arduino” (Examiner’s best understanding of Ardoino) is a trade name/mark and the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Hamel (US 20060254365 A1; hereafter “Hamel”) in view of newly* cited Rhee et al (US 20170141701 A1; hereafter “Rhee”; *corresponds to Applicant cited KR 20170056318 A).

Regarding independent claim 1,
 Hamel teaches a wire sensing apparatus (fig. 8) (Title “Wireless Vibrating Strain Gauge For Smart Civil Structures”), comprising:
a vibrable wire part (fig. 8, vibrating wire 62); 
a generator (energy harvester; not shown, though at once envisaged as being so included in the fig. 8 embodiment) to generate electric energy from the vibrable wire part (fig. 8, vibrating wire 62) ([0083] “Energy harvesting can be used”; see also [0043] & [0090]) (Examiner notes that the incorporated exemplary references appear to be directed to generic and/or piezo types and do not appear to explicitly include an electrostatic type); and
a sensor part (fig. 8, coil 58 with vibrating wire signal conditioning 124) connected to at least one of the wire part (fig. 8, vibrating wire 62) and the generator (energy harvester; not shown) and configured to measure a resonance frequency of the wire part (fig. 8, vibrating wire 62) to detect a state (e.g., strain) of an object (structure or other object to which anchors 63 are mounted to) ([0047]-[0048] “resonant frequency”; see also [0006]-[0011] for further background information on resonance of vibrating wires, and [0003] for further exemplary objects at once envisaged, including that “vibrating wire sensors have been widely used for measurements in such civil structures as bridges, dams, and buildings”).
Hamel does not teach a generator configured to generate electrostatic force through interference with the wire part to generate electric energy.
Rhee teaches a generator (best shown overall in fig. 1, electrostatic induction device 101; see fig. 4C showing embodiment details to portion thereof) (Title “ELECTROSTATIC INDUCTION DEVICE FOR PERFORMING POWER GENERATING FUNCTION”) configured to generate electrostatic force through interference (via element 110 with element 120) with a moveable part (figs. 1 & 4C, second element 120) ([0034] “mover”) to generate electric energy ([0034] “The second element 120 may move while being adjacent to the first element 110 so as to cause an electrostatic induction action with the first element 110”; [0035] “electric current generated”; see also fig. 4C, [0047] “FIG. 4C illustrates a first element of an electrostatic induction device according to an embodiment of the present disclosure” and “The first element 110 of the electrostatic induction device 101 may include a charged layer 114 laminated on an electrode layer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rhee’s generator with Hamel’s sensing apparatus thereby harvesting energy from motion and providing electric current generation to Hamel’s wire sensing apparatus, along with providing additional sensory data of the motion (Rhee: [0007] “ performing a sensor function” and  “identifying a state of an output signal of an electric current”). The Examiner further notes that the optimal transduction mechanism (e.g., electrostatic versus piezoelectric energy harvesting systems) can be chosen as a function of harvesting operating frequency, acceleration and device size, and it is within ordinary skill in the art to choose to appropriately utilize an electrostatic type based upon desired characteristics including the aforementioned criteria (e.g., at very low accelerations, electrostatic devices are preferred as they have lower losses, and additionally, at very high accelerations MEMS scale piezoelectric material suffer from voltage breakdown and thus electrostatic devices should be used).

Regarding independent claim 8,
 Hamel teaches a wire sensing apparatus (fig. 8) (Title “Wireless Vibrating Strain Gauge For Smart Civil Structures”), comprising:
a vibrable wire part (fig. 8, vibrating wire 62);
a generator configured to generate Energy Harvesting from the vibrable wire part (fig. 8, vibrating wire 62) ([0083] “Energy harvesting can be used”; see also [0043] & [0090]) (Examiner notes that the incorporated exemplary references appear to be directed to generic and/or piezo types and do not appear to explicitly include an electrostatic type); and
a sensor part (fig. 8, coil 58 with vibrating wire signal conditioning 124) connected to any one of the wire part (fig. 8, vibrating wire 62) and the generator (energy harvester; not shown) and configured to measure a resonance frequency of the wire part (fig. 8, vibrating wire 62) to detect a state (e.g., strain) of an object (structure or other object to which anchors 63 are mounted to) ([0047]-[0048] “resonant frequency”; see also [0006]-[0011] for further background information on resonance of vibrating wires, and [0003] for further exemplary objects at once envisaged, including that “vibrating wire sensors have been widely used for measurements in such civil structures as bridges, dams, and buildings”).
Hamel does not teach a generator configured to generate Triboelectric Energy Harvesting through interference with the wire part.
Rhee teaches a generator (best shown overall in fig. 1, electrostatic induction device 101; see fig. 4C showing embodiment details to portion thereof) (Title “ELECTROSTATIC INDUCTION DEVICE FOR PERFORMING POWER GENERATING FUNCTION”) configured to generate triboelectric energy harvesting through interference (via element 110 with element 120) with a moveable part (figs. 1 & 4C, second element 120) ([0034] “mover”) to generate electric energy ([0034] “The second element 120 may move while being adjacent to the first element 110 so as to cause an electrostatic induction action with the first element 110”; [0035] “electric current generated”; see also fig. 4C, [0047] “FIG. 4C illustrates a first element of an electrostatic induction device according to an embodiment of the present disclosure” and “The first element 110 of the electrostatic induction device 101 may include a charged layer 114 laminated on an electrode layer” and “triboelectricity generated”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rhee’s generator with Hamel’s sensing apparatus thereby harvesting energy from motion and providing electric current generation to Hamel’s wire sensing apparatus, along with providing additional sensory data of the motion (Rhee: [0007] “ performing a sensor function” and  “identifying a state of an output signal of an electric current”). The Examiner further notes that the optimal transduction mechanism (e.g., electrostatic versus piezoelectric energy harvesting systems) can be chosen as a function of harvesting operating frequency, acceleration and device size, and it is within ordinary skill in the art to choose to appropriately utilize an electrostatic type based upon desired characteristics including the aforementioned criteria (e.g., at very low accelerations, electrostatic devices are preferred as they have lower losses, and additionally, at very high accelerations MEMS scale piezoelectric material suffer from voltage breakdown and thus electrostatic devices should be used).

Regarding claim 2, which depends on claim 1,
 Hamel teaches wherein the wire part (vibrating wire) is provided with a wire made of a metal material ([0007] background “Wire 30 has been plucked by fabricating the wire of a magnetically permeable material, such as steel”; at once envisaged that Hamel’s embodiments likewise may be made of metal).
With further regards to the metal material, the Examiner notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present case, only ordinary skill in the art is required to form a moveable wire part of metal, and either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that the wire is a metal wire, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the wire of metal thereby providing a robust yet moveable wire as is conventional in the art.
Hamel does not teach: wherein the wire part is provided with any one of a wire made of a metal material charged by a positively or negatively charged substance and a wire made of a non-metal material comprising a polymer, and the generator comprises a charged layer provided to face the wire part and charged with a negatively or positively charged substance; and an electrode layer on which the charged layer is laminated.
Rhee teaches wherein the moveable part (figs. 1 & 4C, second element 120) is provided with a material charged by a positively or negatively charged substance ([0034] “The second element 120 may include a charged area which is positively or negatively charged”), and the generator (fig. 1, electrostatic induction device 101; see embodiment of fig. 4C) ([0047] “FIG. 4C illustrates a first element of an electrostatic induction device according to an embodiment of the present disclosure”) comprises a charged layer (fig. 4C, charged layer 114) provided to face the moveable part (figs. 1 & 4C, second element 120) and charged with a negatively or positively charged substance; and an electrode layer (electrode layer having electrode 111) on which the charged layer (fig. 4C, charged layer 114) is laminated ([0047] “The first element 110 of the electrostatic induction device 101 may include a charged layer 114 laminated on an electrode layer”; [0033] “The electrodes may be made of a conductive material”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rhee’s generator with Hamel’s sensing apparatus for substantially the same combination and motivation provided for the independent claim, the Examiner additionally emphasizing the advantages of the triboelectric generation from the repulsive power of the interaction between the charges of the elements (Hamel, [0047]). 
With further regards to the metal charged material, the Examiner notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present case, only ordinary skill in the art is required to form a moveable wire part of metal, and further an ordinary artisan would be knowledgeable that metal materials can be charged.

Regarding claim 7, which depends on claim 1,
 Hamel teaches wherein the wire part (vibrating wire 62) is manually or automatically flicked (plucked) ([0044] “The present application provides a system for plucking a vibrating wire sensor and then for sensing the natural frequency of vibration of the wire”; [0045] “An algorithm is presented herein that provides digital signals from a microcontroller turning on a switch provides short current pulses in the coil”; Examiner notes that additional information about the conventionality of plucking can be found in the background [0007]-[0009]).
The Examiner additionally notes that the determination of whether a wherein/whereby/adaptation or similar clause is a limitation in a claim depends on the specific facts of the case as put forth by MPEP 2111.04. Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987). In the present case, the wherein statement is not directed to the structural limitations of the apparatus. Applicant is further respectfully reminded that a functional recitation must be expressed as a "means" for performing the specified function, as set forth in 35 USC § 112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172; 388 O.G. 279. In the present case, Hamel’s wire is capable of being manually flicked or automatically flicked.

Claim(s) 3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Hamel in view of newly cited Rhee and in further view of newly* cited Kim et al (US 20170331397 A1; hereafter “Kim”; *corresponds to Applicant cited KR 20170126723 A).

Regarding claim 3, which depends on claim 2,
 Hamel as modified by Rhee (see previous analysis) suggests the charged layer (Rhee: fig. 4C, charged layer 114) and the electrode layer (Rhee: electrode layer having electrode 111) made of a conductive material ([0033] “The electrodes may be made of a conductive material”).
Hamel as modified by Rhee is silent to: wherein the charged layer comprises Teflon, and the electrode layer is made of a conductive material comprising at least one of aluminum (Al), ITO and graphene.
However:
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present case, only ordinary skill in the art is required to choose a material for conductivity, noting that aluminium, ITO, & graphene are all excellent conductors, and likewise only ordinary skill in the art is required to utilize TeflonTM for a surface for the well-known properties of reducing friction &/or sticking between surfaces while also being chargeable.
Furthermore, and as supporting factual evidence of the above assertions, Kim teaches wherein the charged layer comprises Teflon, and the electrode layer is made of a conductive material comprising at least one of aluminum (Al), ITO and graphene (Title “TRIBOELECTRIC GENERATOR“; [0063] “Each of the first and second electrodes 112 and 122 may include a material having an excellent electrical conductivity. For example, each of the first and second electrodes 112 and 122 may include at least one of graphene, carbon nanotubes (CNT), indium tin oxide (ITO), metal, and conductive polymer. Herein, the metal may include at least one of, for example, silver (Ag), aluminum (Al), copper (Cu), gold (Au), nickel (Ni), chromium (Cr), and platinum (Pt), but is not limited thereto. Each of the first and second electrodes 112 and 122 may have a monolayer structure or a multilayer structure”; [0100] “For example, the first and second electrodes 212 and 222 may include at least one of graphene, CNT, ITO, metal, and conductive polymer”; [0101] “For example, the first charging object 231 may include polytetrafluoroethylene (Teflon)”). 
	In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine excellent conductors—including graphene/ITO/aluminum as supported by Kim—with Hamel’s modified by Rhee electrode conductive material thereby providing the expected and commonsensical benefit of excellent conduction and thus improving efficiency of energy harvesting. Likewise, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the commercially available product TeflonTM—as supported by Kim— with Hamel’s modified by Rhee charged layer for the expected and commonsensical purpose of being capable of being charged—further emphasizing that PTFE is an electret—while being conveniently commercially available.

Regarding claim 9 and claim 10, where claim 9 depends on claim 8 and where claim 10 depends on claim 9,
 Hamel teaches wherein the wire part (fig. 8, vibrating wire 62) is made of a metal material ([0007] background “Wire 30 has been plucked by fabricating the wire of a magnetically permeable material, such as steel”; at once envisaged that Hamel’s embodiments likewise may be made of metal) and wherein the wire part (fig. 8, vibrating wire 62) approaches or recedes from the sensor part (fig. 8, coil 58 with vibrating wire signal conditioning 124) through vibration due to flicking (plucked) ([0044] “The present application provides a system for plucking a vibrating wire sensor and then for sensing the natural frequency of vibration of the wire”; [0045]; [0052] “plucking”; Examiner notes that additional information about the conventionality of plucking can be found in the background [0007]-[0009]) to generate AC voltage and, accordingly, sense frequencies ([0047]-[0048] “resonant frequency”; see also [0006]-[0011] for further background information on resonance of vibrating wires; [0052] “Measurement of the frequency of the AC current induced in coil 58 can also be used to precisely determine the frequency of vibration of vibrating wire 62”; [0057]-[0058] “measurement of voltage”).
With further regards to the metal material, the Examiner notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present case, only ordinary skill in the art is required to form a moveable wire part of metal, and either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that the wire is a metal wire, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the wire of metal thereby providing a robust yet moveable wire as is conventional in the art.
Hamel does not teach items: 1)  wherein the wire part is made of a metal material charged with a positively charged substance or a non-metal material comprising a polymer; 2) the generator comprises a charged layer provided to face the wire part and made of a material charged with a negatively or positively charged substance, and an electrode layer which is made of a conductive material and on which the charged layer is laminated; 3) the wire part approaches or recedes from the charged layer through vibration due to flicking to generate AC voltage and, accordingly, sense frequencies; and 4a) wherein the charged layer is made of a non-metal material, & 4b) (claim 10 limitation) wherein the charged layer comprises Teflon.
Regarding items 1)-2) and pertinent to item 3), Rhee teaches wherein the moveable part (figs. 1 & 4C, second element 120) is made of a material charged by a positively or negatively charged substance ([0034] “The second element 120 may include a charged area which is positively or negatively charged”), and the generator (fig. 1, electrostatic induction device 101; see embodiment of fig. 4C) ([0047] “FIG. 4C illustrates a first element of an electrostatic induction device according to an embodiment of the present disclosure”) comprises a charged layer (fig. 4C, charged layer 114) provided to face the moveable part (figs. 1 & 4C, second element 120) and charged with a negatively or positively charged substance, and an electrode layer (electrode layer having electrode 111) which is made of a conductive material on which the charged layer (fig. 4C, charged layer 114) is laminated ([0047] “The first element 110 of the electrostatic induction device 101 may include a charged layer 114 laminated on an electrode layer”; [0033] “The electrodes may be made of a conductive material”), and wherein the moveable part (figs. 1 & 4C, second element 120) is above the charged layer (fig. 4C, charged layer 114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rhee’s generator with Hamel’s sensing apparatus for substantially the same combination and motivation provided for the independent claim, the Examiner additionally emphasizing the advantages of the triboelectric generation from the repulsive power of the interaction between the charges of the elements (Hamel, [0047]). 
With further regards to the metal charged material, the Examiner notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present case, only ordinary skill in the art is required to form a moveable wire part of metal, and further an ordinary artisan would be knowledgeable that metal materials can be charged.
Regarding item 3), as a result of the aforementioned combination, Hamill as modified by Rhee suggests wherein the (moveable upper) wire part (Hamill: fig. 8, vibrating wire 62) approaches or recedes from the (lower) charged layer (Rhee, charged layer 114) through vibration due to flicking (Hamill’s plucking).
Regarding item 4) Kim teaches wherein the charged layer comprises the non-conducting material Teflon (Title “TRIBOELECTRIC GENERATOR“; [0101] “For example, the first charging object 231 may include polytetrafluoroethylene (Teflon)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the commercially available product TeflonTM—as supported by Kim—for the expected and commonsensical purpose of being capable of being charged—further emphasizing that PTFE is an electret—while being conveniently commercially available.

Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Hamel in view of newly cited Rhee and in further view of newly cited Gao et al (CN 108151643 A; hereafter “Gao”) with newly cited Merrill et al (US 20180299410 A1; hereafter “Merrill”).

Regarding claim 6, which depends on claim 2,
 Hamel teaches wherein the wire part (fig. 8, vibrating wire 62) is formed of a metal material or a non-metal material ([0007] background “Wire 30 has been plucked by fabricating the wire of a magnetically permeable material, such as steel”; at once envisaged that Hamel’s embodiments likewise may be made of metal; additionally, the Examiner notes that the breadth of metal or non-metal necessarily includes Hamel’s wire material), and the sensor part (fig. 8, coil 58 with vibrating wire signal conditioning 124) is connected to a generator (energy harvester; not shown) ([0083] “Energy harvesting can be used”; see also [0043] & [0090]) to calculate resonance frequencies through coding rapidly ([0047]-[0048] “resonant frequency”; see also [0006]-[0011] for further background information on resonance of vibrating wires; [0045] “algorithm”; [0064] “control in a programmable microcontroller different methods of plucking and detecting could be used. While applicants believe the algorithm presented herein above provides a rapid and low power method of measuring”; [0066] “highly software configurable”).
Hamel does not teach items: 1) wherein the sensor part is connected to the (electrostatic) electrode layer; 2) to calculate resonance frequencies through Ardoino Coding; and 3) wherein the rapid resonance frequency calculations are in real time
Regarding item 1), Rhee teaches wherein a sensor part is connected to the electrode layer (electrode layer having electrode 111) ([0007] “an apparatus for performing a sensor function”; [0069] “various sensors”; [0075] “sensor module”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rhee’s generator with Hamel’s sensing apparatus for substantially the same combination and motivation provided for the independent claim.
Regarding item 2), Merrill teaches calculating resonances through Arduino coding ([0112] “Arduino”; [0120] "Arduino software"; [0049] “controller 46 operatively coupled to the at least one associated resonator drive circuit 42 determines the frequency”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Merrill’s use of Arduino software with Hamel’s highly software configurable and programmable algorithmic thereby providing an inexpensive, cross-platform, simple & clear programming environment with open source and extensible software & hardware that is easy to use yet flexible enough for advanced users.
Regarding item 3), Gao teaches real time resonant frequency calculations (Title “A Dynamic Data Measuring Method And Device Based On Vibrating Wire Sensor”;  Abstract “real time resonant frequency”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Hamel’s rapid calculations as real-time calculations—as supported by Gao’s real time algorithm—thereby providing faster calculations which are useful for applications including structural health monitoring and thereby increasing reliability and associated safety of monitored structures and/or providing feedback for maintenance and/or repairs. The Examiner additionally notes that in Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006): “Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.” In the present case, making a calculation real-time is a common sense enhancement that is desirable for making an apparatus faster and more efficient. See MPEP 2144(II).


Regarding claim 12, which depends on claim 8,
 Hamill teaches wherein the wire part (fig. 8, vibrating wire 62) is made of a manually or automatically flickable metal material (([0007] background “Wire 30 has been plucked by fabricating the wire of a magnetically permeable material, such as steel”; at once envisaged that Hamel’s embodiments likewise may be made of metal; [0044] “The present application provides a system for plucking a vibrating wire sensor and then for sensing the natural frequency of vibration of the wire”; [0045] “An algorithm is presented herein that provides digital signals from a microcontroller turning on a switch provides short current pulses in the coil”; Examiner notes that additional information about the conventionality of plucking can be found in the background [0007]-[0009])), and 
the sensor part (fig. 8, coil 58 with vibrating wire signal conditioning 124) is (operably) connected to the wire part (fig. 8, vibrating wire 62) and configured to sense resonance frequencies through coding rapidly ([0047]-[0048] “resonant frequency”; see also [0006]-[0011] for further background information on resonance of vibrating wires; [0045] “algorithm”; [0064] “control in a programmable microcontroller different methods of plucking and detecting could be used. While applicants believe the algorithm presented herein above provides a rapid and low power method of measuring”; [0066] “highly software configurable”).
With further regards to the metal material, the Examiner notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present case, only ordinary skill in the art is required to form a moveable wire part of metal, and either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that the wire is a metal wire, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the wire of metal thereby providing a robust yet moveable wire as is conventional in the art.
 Hamel does not teach items: 1) to calculate resonance frequencies through Ardoino Coding; and 2) wherein the rapid resonance frequency calculations are in real time.
Regarding item 1), Merrill teaches calculating resonances through Arduino coding ([0112] “Arduino”; [0120] "Arduino software"; [0049] “controller 46 operatively coupled to the at least one associated resonator drive circuit 42 determines the frequency”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Merrill’s use of Arduino software with Hamel’s highly software configurable and programmable algorithmic thereby providing an inexpensive, cross-platform, simple & clear programming environment with open source and extensible software & hardware that is easy to use yet flexible enough for advanced users.
Regarding item 2), Gao teaches real time resonant frequency calculations (Title “A Dynamic Data Measuring Method And Device Based On Vibrating Wire Sensor”;  Abstract “real time resonant frequency”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Hamel’s rapid calculations as real-time calculations—as supported by Gao’s real time algorithm—thereby providing faster calculations which are useful for applications including structural health monitoring and thereby increasing reliability and associated safety of monitored structures and/or providing feedback for maintenance and/or repairs. The Examiner additionally notes that in Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006): “Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.” In the present case, making a calculation real-time is a common sense enhancement that is desirable for making an apparatus faster and more efficient. See MPEP 2144(II).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Hamel in view of newly cited Rhee and in further view of newly cited Wang et al (NPL Triboelectric Nanogenerators; hereafter “Wang”).
Regarding claim 4, which depends on claim 1,
 Hamel does not teach wherein the generator generates the electric energy in any one of a single electrode mode and a freestanding triboelectric mode.
Rhee teaches wherein the generator generates the electric energy in any one of a single electrode mode and a freestanding triboelectric mode ([0031]-[0036], see fig. 1).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rhee’s generator with Hamel’s sensing apparatus for substantially the same combination and motivation provided for the independent claim.

    PNG
    media_image1.png
    280
    458
    media_image1.png
    Greyscale

Furthermore, Wang teaches that both single-electrode and freestanding triboelectric modes are fundamental modes of TENGS, and single-electrode mode is convenient for objects that cannot be electrically connected to the load and freestanding triboelectric mode is convenient for reducing of wearing of surfaces and extending the durability of the TENG  (sections 1.6.3 Single-Electrode Mode through 1.6.4 1.6.4 Freestanding Triboelectric-Layer Mode; additional information on freestanding mode is elucidated in at least chapter 5 Triboelectric Nanogenerator: Freestanding Triboelectric-Layer Mode, and likewise for single-electrode in at least chapter 4). 
Therefore, as further supported by Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize either of single-electrode mode or freestanding triboelectric-layer modes with Hamel’s modified by Rhee TENG for the aforementioned advantages of either convenience of avoiding electrically connecting load to the object or extending durability by reducing wearing of surfaces. 

Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Hamel in view of newly cited Rhee and in further view of newly cited Stoehr (DE 19531858 A1; hereafter “Stoehr”).
Regarding claim 5 and claim 11, where claim 5 depends on claim 1 and where claim 11 depends on claim 8,
 Hamel teaches wherein the sensor part (fig. 8, coil 58 with vibrating wire signal conditioning 124) calculates a resonance frequency of the wire part (fig. 8, vibrating wire 62) ([0047]-[0048] “resonant frequency”; see also [0006]-[0011] for further background information on resonance of vibrating wires).
Hamel does not teach wherein the sensor part calculates a resonance frequency of the wire part  according to the following equation,
 
    PNG
    media_image2.png
    58
    79
    media_image2.png
    Greyscale

 wherein f denotes a resonance frequency of the wire part, n denotes the degree of freedom, L denotes a length of the wire part, T denotes tension, and μ denotes linear density.
Stoehr teaches wherein resonance frequency of a rope part is calculated according to the following equation,
 
    PNG
    media_image2.png
    58
    79
    media_image2.png
    Greyscale
 (col. 7, equation at line 10
    PNG
    media_image3.png
    82
    128
    media_image3.png
    Greyscale
)
 wherein f (fn) denotes a resonance frequency of the rope part, n (n) denotes the degree of freedom, L denotes a length of the rope part, T (F0) denotes tension, and μ (ρ0) denotes linear density (col. 7, ll. 3-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the aforementioned claimed equation with Hamel’s frequency calculations thereby providing a well-understood equation—as supported by Stoehr—for calculating the frequency of rope-like objects (e.g., a wire) from known properties of the rope-like object and thus providing a convenient formula that can be easily and quickly determined by a processor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856